DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 October 2020, 05 August 2021, and 07 October 2021 have been considered by the examiner.

Drawings
The drawings filed on 20 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a processor to determine whether the nozzle ejected the drop properly using the detected temperature AFTER the drop has landed on the print surface (Figs. 5A-6C; ¶0030), does not reasonably provide enablement for determining whether the nozzle ejected the drop properly BEFORE the drop has landed to the print surface nor does the specification provide enablement for UPON FIRING the nozzle to eject a drop.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
MPEP 2164.01(a) Undue Experimentation Factors:
The breadth of the claims – Applicant does not provide an enabling disclosure for determining whether the nozzle ejected the drop properly using the detected temperature BEFORE the drop lands on the surface or UPON FIRING
The nature of the invention is that the proper ejection of a nozzle is determined based on the temperature of the ink on the print surface.  The specification does not disclose determining the proper ejection of a nozzle based on the temperature of the print surface alone BEFORE any drop has landed. The result of this determination would certainly always be improper drop ejection for all nozzles ejecting a drop.
The state of the prior art –
US 5,644,343 to Allen discloses measuring the temperature of ejected drops upon the surface of the temperature sensor; the sensor is part of a printhead service station to perform maintenance to the head. The temperature measurement allows each drop and nozzle to be adjusted to resolve inconsistencies in volume and print quality (Col.1, Line 65 to Col 2, Line 10; Col. 3, Lines 14-62).
US PGPub 2014/0020625 A1 to Masuo et al. discloses detecting the temperature of the sheet and reading the image printed on the sheet; Device abnormality, defective head ejection, or the like is checked on the basis of the detection result of the temperature sensor 64 (¶0130; 0133).
The level of one of ordinary skill – The specification must be enabling to persons skilled in the art.  As set forth above, the specification does not enable determining whether the nozzle ejected the drop properly using the detected temperature of the print surface alone UPON FIRING the nozzle to eject a drop to the location of the print surface.  One of ordinary skill in the art would not be able to use the invention to achieve the outcome without additional adequate disclosure.  The rejected claims are overly broad and not enabled by the specification.
The level of predictability in the art and amount of direction provided by the inventor- One skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains.  There is no prior art that discloses determining nozzle UPON FIRING the nozzle to eject a drop of printing fluid to the location.  There lacks an enabling relation between the print surface location and the drop or the temperature of the print surface and another location or at a different time.
The existence of working examples – The working examples cited by the specification all require something more than the breadth of what is claimed (¶0031-0038); The rejected claims lack enablement of the working examples.
The quantity of experimentation needed - One of ordinary skill in the art would not be able to use the invention to achieve the outcome without additional adequate disclosure.  The rejected claims are overly broad and not enabled by the specification.  The missing information on how to obtain the determination of whether the nozzle ejected the drop properly goes beyond the skill of routine experimentation.  This is not a case of adjusting ranges.  This is a case of lack of detail enabling the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853